UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB ýQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2007 Commission file number 000-33405 AJS BANCORP, INC. (Exact name of registrant specified in its charter) Federal 36-4485429 (State of incorporation) (IRS Employer Identification No.) 14757 S. Cicero Avenue, Midlothian, Illinois 60445 (Address of Principal Executive Offices) (708) 687-7400 (Issuer's telephone number, including area code) Not Applicable (Former Name, Former Address and Former Fiscal year, if changed since last report) Check whether the issuer:(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý Noo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes o No ý On May 4, 2007, the issuer had 2,131,079 shares of common stock issued and outstanding, $0.01 per share par value. Transitional Small Business Disclosure Format.Yes o
